DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (2016/0133602).
Regarding claim 1, Chen (Figs. 1I) discloses a semiconductor package 100 comprising: a package substrate 52 ([0018]); an interposer 18 located over an upper surface of the package substrate 52 and electrically connected to the package substrate 52 (Figs. 1A and 1C); a logic chip 10 (correspond to the lower portion of #10) located over an upper surface of the interposer 18 and electrically connected to the interposer 18; a memory chip 12 (Fig. 1I, [0015]) located over the upper surface of the interposer 18 and electrically connected with the interposer 18 and the logic chip 10 (correspond to the lower portion of #10), the memory chip 12 having an upper surface that is higher than an upper surface of the logic chip 10 (correspond to the lower portion of #10); a heat sink 72 ([0026]) including a first lower surface 68/58 making thermal contact with the upper surface of the memory chip 12, and a second lower surface 58 of a heat-transferring portion extended downwardly from the first lower surface 68 and making thermal contact with the upper surface of the logic chip 10 to dissipate heat in the memory chip 12 and the logic chip 10 (Figs. 1I and 1H).
Regarding claim 2, Chen (Figs. 1I and 1H) discloses wherein the first lower surface 58 of the heat sink 72 is coplanar with the upper surface of the memory chip 12.
Regarding claim 4, Chen (Figs. 1I and 1H) discloses further comprising a heat-transferring adhesive 68/58 interposed between the memory chip 12 and the first lower surface of the heat sink 72, and between the logic chip 10 and the second lower surface of the heat sink 72
Regarding claim 5, Chen (Figs. 1I and 1H) discloses wherein the memory chip 12 comprises a plurality of memory chips surrounding the logic chip 10 ([0015]).  

Regarding claim 6, Chen (Figs. 1I and 1H) discloses wherein at least one of the memory chips 12 has a multi-chip structure including vertically stacked memory chips ([0015]).  

Regarding claim 7, Chen (Figs. 1A-1B) discloses wherein the interposer 18 comprises: an insulating substrate (Fig. 1B, [0016]); a plurality of connecting vias 28b vertically arranged in the insulating substrate and electrically connected with the package substrate 52 (Fig. 1C); and a plurality of conductive patterns 14 arranged on an upper surface of the insulating substrate 18 to electrically connect the memory chip 12 with the logic chip 10 (Fig. 1C).  

Regarding claim 8, Chen (Fig. 1H) discloses further comprising conductive bumps 14 located between the connecting vias 28b and the memory chip 12, and between the connecting vias 28b and the logic chip 10 (Fig. 1A).  

Regarding claim 9, Chen (Fig. 1C) discloses further comprising conductive bumps 20 located between the connecting vias 28b and the package substrate 52.  

Regarding claim 10, Chen (Fig. 1H) discloses further comprising an encapsulating member 16 arranged in a space between the interposer 18 and the memory chip 12 (Fig. 1A), a space between the memory chip 12 and the logic chip 10, a space between the memory chip 12 and the heat sink (72, 58), and on an outer side surface of the memory chip 12.  

Regarding claim 11, Chen (Figs. 1I and 1H) discloses further comprising external terminals 54 mounted on a lower surface of the package substrate 52.
Regarding claim 12, Chen (Figs. 1I) discloses wherein the heat sink 72 is a one-piece heat sink.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2016/0133602) in view of Lee (2019/0237412).
Regarding claim 3, Chen discloses the heat sink but does not disclose wherein the heat sink comprises a metal or silicon.
Lee (Fig. 6) discloses the heat sink 170 comprises a metal for having a good thermal conductivity ([0056]). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Chen by forming the heat sink comprises a metal for having a good thermal conductivity, as taught by Lee (Fig. 6, [0056]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERESA T DOAN/               Primary Examiner, Art Unit 2814